Citation Nr: 1226227	
Decision Date: 07/30/12    Archive Date: 08/03/12

DOCKET NO.  03-13 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

1.  Entitlement to an increased disability rating for service-connected residuals of a T8 compression fracture, currently evaluated 10 percent disabling, to include restoration of a previously assigned 40 percent rating. 

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and brother


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to July 1976. 

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (the RO). 

In September 2008, the Veteran and his spouse presented testimony at the RO before Veterans Law Judges (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The issue on appeal was remanded in the April 2009 Board decision.  However, before the appeal could be addressed on the merits after being returned to the Board from the RO, the VLJ who held the September 2008 hearing retired from the Board.  In August 2011, the Veteran, his spouse and his brother presented testimony before the undersigned Acting Veterans Law Judge at the RO.  A transcript of this hearing has been associated with the Veteran's VA claims folder.  

Although as noted above the issues of service connection for DDD, lumbosacral spine, residuals; T5 compression fracture; cervical spine disability; headache disability; and, increased compensable evaluations for residuals of a right wrist laceration, and duodenal ulcer were determined by the Board in the two final April 2009 Board decisions; the Veteran offered testimony regarding these issues at his August 2011 Board hearing.  As these are all the subject of final Board decisions, they are referred to the RO to determine if the Veteran wishes to reopen these claims.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


REMAND

The Veteran was last afforded a VA examination in June 2009.  The examiner reviewed the claims folder and examined the Veteran.  Physical examination revealed forward flexion of the lumbar spine as 45 degrees; extension to 13 degrees; left lateral flexion to 13 degrees; right lateral flexion to 13 degrees; left lateral rotation to 32 degrees; and, right lateral rotation to 34 degrees.  X-rays revealed the thoracolumbar spine alignment was intact, and the bony anatomy was normal; osteopenia was observed.  The examiner noted that he could not distinguish between the range of motion from the thoracolumbar spine condition versus the non service-connected lumbar spine disability; to do so would require him to resort to mere speculation.  

In Jones v. Shinseki, 23 Vet. App. 382 (2010), the Court held that, when a VA medical examiner states no conclusion as to etiology or diagnosis can be reached without resorting to speculation, it must be clear, from either the examiner's statements or the Board's decision, that the examiner has considered all procurable and assembled data, by obtaining all tests and records that might reasonably illuminate the medical analysis; and when the record leaves the issue in doubt, it is the Board's duty to remand for further development.  The Court further indicated there must be some assurance that VA exhausted all due diligence in seeking relevant medical information that may have a bearing on the requested opinion, and the examiner must explain the basis for such an opinion that he cannot comment conclusively.  The Court recognized, however, there will be times when this requested opinion simply cannot be provided, such as when it cannot be determined from current medical knowledge that a specific inservice injury or disease can possibly cause the claimed condition or that the actual cause cannot be selected from multiple potential causes. 

The Board finds that the mere speculation language of the June 2009 opinion by the VA examiner to be insufficient and that, pursuant to Jones, remand of this matter to the RO for an additional VA examination and nexus opinion by a VA examiner is required. 

Further, the Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  On evaluating the condition of a service-connected disability, if it is not possible to separate the effects of a service-connected condition from that of a nonservice-connected condition, then 38 C.F.R. § 3.102 requires that reasonable doubt be resolved in the Veteran's favor; that is, any such ambiguity as to the origin of such signs and symptoms shall be attributed to the service-connected disability. See Mittleider. 

The Board finds that another VA spine examination is necessary to determine the extent of the residuals of the T-8 compression fracture.  The VA examiner will be asked to determine, as much as it can be distinguished medically, the symptoms the Veteran is experiencing that are attributable to the nonservice-connected residuals of lumbar spine injuries and those symptoms that may be medically attributed to the service-connected residuals of the T-8 compression fracture. 

Additionally, at the June 2009 VA examination, the Veteran reported being unable to work in his usual occupation as a pipe fitter.  The Board finds that the record raises a claim for a total rating based on individual unemployability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for a total rating based on TDIU the appellant claims he is unable to work due to a service-connected disability).  However, the TDIU issue has not been properly developed for appellate review.  Specifically, there is a need for an examination and opinion that addresses the question of whether or not the Veteran's service-connected disabilities prevents him from working.

Accordingly, the Veteran's appeal is REMANDED for the following actions: 

1.  After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran received for his residuals of a thoracolumbar compression fracture of T-8 from private providers and/or the Denver VA Medical Center and all associated outpatient clinics dated from June 2009 to the present.  All such available documents should be associated with the claims file.  All attempts to obtain these records must be documents in the claims file.

2.  Schedule the Veteran for an appropriate spine examination for evaluation of the current severity of his service-connected residuals of a thoracolumbar compression fracture, T-8.  The claims file, including a copy of this Remand, should be made available to and reviewed by the examiner in conjunction with the examination report.  

Range of motion of the thoracolumbar spine should be reported to include the point (in degrees), if any, where motion is limited by pain.  Any additional functional loss due to weakness, incoordination and fatigue should be reported.  If possible, the examiner should also estimate the range of motion which would be expected during flare-ups.  Any related neurological symptoms and their severity should also be reported.  

The examiner should specifically address the relevant medical evidence in the claims folder, the medical history, the Veteran's own contentions, and the results of the clinical evaluation.  Comment on whether the Veteran's thoracolumbar spine symptomatology is manifested by ankylosis, favorable or unfavorable, or by incapacitating episodes requiring bed rest prescribed by a physician and treatment by a physician, and whether the Veteran experiences any neurological abnormalities as a result of his thoracolumbar spine disability.  The examiner should fully explain any opinion stated, and should reconcile any opinion with the June 2009 VA examination report and in particular the examiner should comment on the degree of disability associated with the service-connected thoracolumbar compression injury to T-8, versus the non service-connected lumbar spine disability associated with multiple post service back injuries.

If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  Jones v. Shinseki, 23 Vet. App. 382 (2010).

Finally, the examiner should state whether it is at least as likely as not (50 percent probability or more) that one or more of the Veteran's service-connected disabilities prevent him from engaging in substantial gainful employment.  All necessary tests should be conducted.  When offering the opinion, the examiner is instructed to ignore the effects of age or any nonservice-connected disabilities.  The examiner should fully explain any opinion stated.

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examinations without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals


